UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-182113 ASTIKA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 27-4601693 (I.R.S. Employer Identification Number) Level 1, 725 Rosebank Road Avondale, Auckland, 1348, New Zealand (Address of principal executive offices) (64) 9 929 0502 (Issuer’s telephone number, including area code) 7000 W. Palmetto Park Road, suite 409 Boca Raton, Florida 33433 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at August 11, 2014 Common Stock, par value $.001 per share 11,077,750 shares Table of Contents ASTIKA HOLDINGS, INC. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1.Financial Statements (unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Financial Statements 6 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item3.Quantitative and Qualitative Disclosures About Market Risk 11 Item 4.Controls and Procedures 11 Part II Other Information 13 Item1.Legal Proceedings 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3.Defaults Upon Senior Securities 13 Item 4.Mine Safety Disclosures 13 Item5.Other Information 13 Item 6.Exhibits 13 Signatures 14 EX-31.1 EX-32.1 EX- EX- EX- EX- EX- EX- - 2 - Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements ASTIKA HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS June 30, December 31, 2013 Current assets: Accounts receivable 20 20 Total current assets $ 20 $ 20 Equipment, net of depreciation $ Intangible assets, net of amortization Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts Payable and accrued expenses $ $ Loan payable Loan payable- related party - Total current liabilities $ $ Shareholders' Equity: Preferred Stock: 10,000,000 authorized; par value $0.001;zero issued and outstanding $ - $ - Common Stock: 140,000,000 shares authorized; par value $0.001; 11,077,750 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 3 - Table of Contents ASTIKA HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Three months ended Six months ended Six months ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 REVENUE Revenue $
